Citation Nr: 0705002	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel
INTRODUCTION

The veteran served on active duty from June 1994 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
confirmed and continued a 10 percent evaluation assigned for 
internal derangement of the left knee.  The veteran perfected 
a timely appeal to that decision.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in October 2003.  A transcript of that hearing is of 
record.

Also in the April 2003 rating decision, the RO denied the 
claim for an increased rating for carpal tunnel syndrome, 
right wrist.  A notice of disagreement with that decision was 
received in November 2003, and a statement of the case was 
issued in May 2004, which addressed that issue.  However, in 
his July 2004 substantive appeal (VA Form 9), the veteran 
specifically stated that he was only appealing the claim for 
an increased rating for internal derangement of the left 
knee. Consequently, this is the only issue currently before 
the Board.  38 C.F.R. §§ 20.200, 20.202 (2006).

In February 2006, the Board remanded the veteran's case for 
additional evidentiary development.  Pursuant to that remand, 
the veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

FINDING OF FACT

The veteran's left knee disability is productive of moderate 
disability.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation of 
20 percent for the veteran's left knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO's initial rating decision of February 2000, 
predated the enactment of the VCAA.  In February 2003, a VCAA 
notice letter was issued regarding the veteran's claim for an 
increased rating for a left knee disability, among other 
claims.  

The veteran testified at a hearing held at the RO before the 
Board in July 2006.  As such, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

By the VCAA notice letters dated in February 2003 and 
December 2004  the appellant was notified of the evidence and 
information necessary to substantiate his increased rating 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Further, he was also notified of the necessary criteria and 
the reasons that his claim had been denied, by means of the 
discussions in the April 2003 decision, which continued the 
10 percent rating for the left knee and statements of the 
case (SOCs) dated in April 2004 and December 2004.  The RO 
provided the pertinent regulations for consideration of 
whether a separate rating was warranted for limitation of 
motion of the knee.  

The RO has obtained the veteran's service medical records, as 
well as VA and private medical evidence.  For the above 
reasons, the Board finds that the RO's notices substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Board also finds that all necessary development has been 
accomplished.  In addition to obtaining medical evidence, the 
veteran was examined for VA purposes in March 2003 and July 
2004 and was afforded an opportunity to testify and set forth 
his contentions during a personal hearing that was held in 
July 2006.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In a November 2006 letter, the RO informed the 
veteran of the pertinent regulations regarding disability 
ratings and effective dates.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).

The left knee is currently rated under Diagnostic Code 5257, 
which provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Other potentially applicable codes have been considered in 
rating the veteran's left knee disability.  Under Diagnostic 
Code 5003 (arthritis, degenerative-hypertrophic or 
osteoarthritis), ratings thereunder are done on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  The codes 
pertaining to the knees are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262.

Under 38 C.F.R. § 4.71a, diagnostic code 5260, a 20 percent 
evaluation is warranted where there is a limitation of knee 
flexion to 30 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 
20 percent evaluation is warranted where there is a 
limitation of knee extension to 15 degrees.

Analysis

In this case, the RO received the veteran's claim for an 
increased rating for the left knee disability in January 
2003.  The veteran has testified that his left knee 
disability has worsened and warrants a rating in excess of 10 
percent.  In this regard, the veteran has argued that the 
most recent VA examination findings do not accurately reflect 
his level of disability in that he was on pain medications 
that relieved pain and resulted in accurate physical 
findings.  

In this regard, the Board has carefully reviewed the medical 
evidence regarding the veteran's left knee, which consists of 
private and VA treatment records, and VA examination reports.

A March 2003 VA joints examination report revealed the 
veteran's complaints of left knee pain of moderate severity, 
which occurred three times per week, and lasted for a few 
hours duration.  Precipitating factors of left knee pain 
included weight bearing and non-weight bearing activity, cold 
temperature, prolonged flexion.  The veteran noted use of a 
knee brace to alleviate pain on ambulation.  There were no 
positive findings for dislocation, recurrent subluxation, 
muscle atrophy, abnormal movement, gait disturbance, 
ankylosis, or constitutional signs of inflammatory arthritis.  
X-ray studies of the left knee (dated March 10 and March 13, 
2003) showed no objective findings of arthritis and were 
reported as normal.  The examiner noted additional limitation 
of left knee motion due to pain.  Range of motion in the left 
knee was 0 to 110 degrees of active and passive flexion, with 
pain at 110 degrees.  The examiner noted 0 to 100 degrees of 
motion on flare-up and 0 to 110 degrees on repetitive motion.  
There was no lack of endurance on repetitive motion; however, 
limitation of motion was noted to be due to stiffness with 
additional limitation due to pain.  Clicking sound was noted 
in the left knee during extension.  The knee joint was 
reported as stable.  A normal left knee was noted on x-ray.

VA orthopedic and rheumatology notes dated from March 2003 to 
November 2003 revealed positive findings of anterior cruciate 
ligament (ACL) tear with medial meniscal tear of the left 
knee.  There was positive McMurray and Drawer test with 
evidence of tenderness and mild to moderate instability of 
the left knee.  ACL reconstruction and menisectomy of the 
left knee was advised.  

In a January 2004 private hospital discharge summary, the 
veteran's chief complaint was listed as left knee pain that 
became worse with prolonged walking and stair climbing.  
There was positive evidence of a painful click.  The veteran 
underwent arthroscopy and debridement of the left knee with 
partial menisectomy.  

VA orthopedic and rheumatology clinical notes dated from 
February 2004 to March 2004 reflect the veteran's arthroscopy 
with partial menisectomy and shaving of the cartilaginous 
fibrillations of the left knee was noted.  The physician 
reported good healing of the arthroscopy portals with no 
limitation of motion or instability of the left knee.  He was 
reported to attend physical therapy three times per week.  
The veteran reported occasional pain due to physical therapy 
that was relieved with Piroxicam and pain medication.  He had 
good response to the physical therapy with notations of good 
muscle tone, gait, no instability or effusion, and full, 
pain-free range of motion in the left knee.  However, later 
reports revealed positive findings for left knee tenderness, 
swelling, and limitation of motion with slight pain.

On VA joints examination in July 2004, the veteran reported 
knee pain with stiffness and lack of endurance.  He noted 
partial response to Piroxicam and daily  left knee pain 
flare-up of moderate to severe intensity, which lasted for a 
period of hours.  He reported use of a knee brace and that he 
was unable to walk without pain or during a period of flare-
up.  There were no reports of dislocation, recurrent 
subluxation, ankylosis, or constitutional signs of 
inflammatory arthritis.  There were positive findings for 
pain  on motion with guarding of movement and right knee 
limp.  Range of motion in the left knee was 0 to 100 degrees 
of active and passive motion with pain noted from 90 to 110 
degrees.  Range of motion in the left knee during flare-up 
and repetitive use was 0 to 90 degrees.  The examiner noted 
full extension in the left knee but reported that pain had a 
major functional impact.  The examiner's reading of x-ray 
reports dated in March 2003 and June 2004 did not include 
findings for arthritis in the left knee.  

Another VA joints examination report dated in August 2004 
revealed essentially identical physical findings as those 
reported in the July 2004 report.  A December 2004 x-ray 
study of the left knee was noted to be unremarkable with 
status post-operative repair noted.  

On VA joints examination in December 2004 (for total rating 
based upon individual unemployability purposes), the veteran 
reported left knee pain and locking.  He noted daily pain 
flare-ups of moderate intensity, lasting for hours.  The 
veteran indicated he was unable to move the knee or stand 
during flare-ups and that he used a cane on occasion.  There 
were no reports of dislocation or recurrent subluxation.  The 
veteran indicated moderate interference in performance of 
daily activities and that he had had no regular occupation.  
On physical examination, the examiner noted weakness, 
clicking on flexion, tenderness, and spasm with guarding on 
movement of both knees on range of motion testing.  There was 
positive evidence of a limp on the right knee with no 
ankylosis observed.  Range of motion of the left knee was 0 
to 110 degrees of active motion, 0 to 120 degrees of passive 
motion.  Range of motion during flare-up of the left knee was 
from 0 to 80 degrees and 0 to 120 degrees on repetitive 
motion.  Pain was detected at 90 to 120 degrees.  The 
examiner noted that limitation of motion was due to pain and 
guarding with pain having a major functional impact.  The 
knees were noted to be stable, bilaterally.  The examiner's 
diagnosis was ligament repair of the left knee.  He was noted 
to be incapable of performing more than light manual labor 
due to knee pain.  


Based on the foregoing, the Board finds that a 20 percent 
evaluation is warranted for the veteran's left knee 
disability.  

With regard Diagnostic Code 5257, the veteran has generally 
been found to have no instability on examinations.  He has 
complained of lack of endurance and pain, but there are no 
objective findings of instability on recent VA examination 
reports or VA clinical records.  However, it is significant 
to point out that, on VA examinations that were completed in 
March 2003 and July 2004, the examiner 
concluded that the veteran's symptoms, which included pain 
caused significant functional impairment and that limitation 
of motion was due to pain and stiffness of the left knee.  In 
the July 2004 examination report, the examiner noted painful 
motion with guarding on movement.  In the December 2004 VA 
examination report, range of motion testing revealed weakness 
and spasm with guarding on movement on both knees with 
locking noted in the left knee.  Range of motion during a 
flare-up was from 0 to 80 degrees.  Taken as a whole, the 
Board finds that these fact establish that the veteran's left 
knee disability is productive of moderate impairment. 

Under the benefit of the doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The recent medical evidence regarding the severity of the 
veteran's left knee disability supports a 20 percent 
evaluation.  There is objective evidence of locking and lack 
of endurance on range of motion testing that warrants rating 
higher than 10 percent.  There is no basis in the record, 
however, for a finding that the left knee disability is 
productive of severe impairment given the lack of objective 
evidence of instability or recurrent subluxation.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  The Board 
finds that in the 20 percent rating contemplates the 
veteran's complaints of pain which limit his motion in the 
left knee.  The Board acknowledges the VA examiner's findings 
of flare-ups and the major functional impact on the veteran's 
range of motion due to pain, and concludes that this is 
accurately reflected in the 20 percent disability rating.  
The record contains no indication that the veteran suffers 
from flare-ups or additional impairment that may warrant a 
finding of additional functional loss beyond that which is 
objectively shown.  Therefore, the Board holds that an 
evaluation in excess of 20 percent in consideration of DeLuca 
and applicable VA code provisions is not warranted.  See also 
38 C.F.R. § 4.7.

The Board has also considered VA's General Counsel's guidance 
concerning increased rating claims for knee disabilities.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  VA's 
General Counsel held in VAOPGCPREC 23- 97 that a veteran who 
has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  In this regard, the findings of arthritis in the 
left knee are questionable, at best.  The April 2002 VA x-ray 
study of both knees reveals minimal osteoarthritis in the 
left knee with greater pronouncement on the right.  However, 
this is the only finding of arthritis with regard to the left 
knee, contained in the record prior to the filing of the 
veteran's claim for increase and his 2004 surgical repair of 
the left knee.  The Board notes that subsequent VA 
radiographic reports dated March 10, 2003, March 13, 2003, 
and December 2004 reveal a normal or unremarkable left knee.  
Given the lack of objective evidence of arthritis dated after 
2003, there is no basis on which a separate rating may be 
assigned for limitation of motion of either knee pursuant to 
VAOPGCPREC 23-97.  

Further, separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the 
same joint, if none of the symptomatology on which each 
rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04. In this case, however, as set forth above, 
none of the medical evidence shows that the veteran's knee 
flexion or extension is limited to the extent necessary to 
meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 5261.  
Additionally, to assign two, separate compensable ratings 
solely based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.  Based on the foregoing, therefore, 
and resolving all doubts in the veteran's favor, the veteran 
is entitled to a 20 percent evaluation for his service-
connected left knee disability.  There is, however, no 
evidence in the record warranting an evaluation in excess of 
20 percent.


Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's left knee disability has not required any 
recent periods of hospitalization.  The veteran is also 
currently unemployed and receiving a total rating based upon 
individual unemployability for multiple service-connected 
disabilities.  As such, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

A 20 percent rating for a left knee disability is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


